          Case 18-12001         Doc 31      Filed 04/04/19 Entered 04/04/19 09:55:07                    Desc Main
                                             Document     Page 1 of 11




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


    In re: MELIKYAN, ANAHIT                                    §    Case No. 18-12001
           KHECHYAN, ZORIK                                     §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 04/24/2018. The
    undersigned trustee was appointed on 04/24/2018.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          25,000.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      8.35
                            Bank service fees                                           33.54
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           24,958.11
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 18-12001            Doc 31       Filed 04/04/19 Entered 04/04/19 09:55:07                       Desc Main
                                                Document     Page 2 of 11



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 10/09/2018 and the deadline for filing
    governmental claims was 10/21/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $3,250.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $3,250.00, for a
    total compensation of $3,250.002. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $10.55 for total expenses of
    $10.552.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 03/11/2019                                     By: /s/ Richard M. Fogel
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                    Case 18-12001                            Doc 31           Filed 04/04/19 Entered 04/04/19 09:55:07                                    Desc Main
                                                                               Document     Page 3 of 11
                                                                    Form 1
                                                                                                                                                                       Exhibit A
                                                Individual Estate Property Record and Report                                                                           Page: 1

                                                                 Asset Cases
Case No.: 18-12001                                                                                         Trustee Name:      (330720) Richard M. Fogel
Case Name:    MELIKYAN, ANAHIT                                                                             Date Filed (f) or Converted (c): 04/24/2018 (f)
              KHECHYAN, ZORIK
                                                                                                           § 341(a) Meeting Date:       06/12/2018
For Period Ending:           03/11/2019                                                                    Claims Bar Date:      10/09/2018

                                          1                                        2                      3                      4                    5                    6

                            Asset Description                                   Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                 (Scheduled And Unscheduled (u) Property)                     Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                                 Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                                Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                           and Other Costs)

    1       RESIDENCE, BUILDING, LAND                                           347,500.00                    24,687.00                              25,000.00                          FA
            57 Copperwood Dr., Buffalo Grove, IL 60089-0000,
            Lake County. Single-family home. Trustee authorized
            to sell right, title and interest to debtors, subject to liens,
            claims and interests, for $25,000 and waiver of
            asserted exemption in property, per o/c 9-4-18.

    2       RESIDENCE, BUILDING, LAND                                            65,375.00                         0.00                                    0.00                         FA
            9205 Bumblebee Dr. #1E, Des Plaines, IL 60016-0000,
            Cook County. Condominium- EXEMPT/NO EQUITY

    3       CARS, VANS, TRUCKS, SPORT                                              1,200.00                        0.00                                    0.00                         FA
            UTILITY VEHICLES
            2003 Hyundai Sonata, 75,000 miles: EXEMPT/NO
            EQUITY

    4       CARS, VANS, TRUCKS, SPORT                                              2,425.00                        0.00                                    0.00                         FA
            UTILITY VEHICLES
            2009 Ford Focus, 73,000 miles: EXEMPT/NO EQUITY

    5       HOUSEHOLD GOODS AND                                                        700.00                      0.00                                    0.00                         FA
            FURNISHINGS
            (3) Bed room sets, Living room set, dining room set:
            EXEMPT/NO EQUITY

    6       ELECTRONICS                                                            1,000.00                        0.00                                    0.00                         FA
            (2) televisions, DVD player, Microwave, Computer:
            EXEMPT/NO EQUITY

    7       CLOTHES                                                                    300.00                      0.00                                    0.00                         FA
            Clothes: EXEMPT

    8       DEPOSITS OF MONEY                                                      1,000.00                        0.00                                    0.00                         FA
            Checking: Chase: EXEMPT


    8       Assets Totals (Excluding unknown values)                           $419,500.00                 $24,687.00                             $25,000.00                       $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 03/31/2019                                       Current Projected Date Of Final Report (TFR):             03/31/2019




UST Form 101-7-TFR (5/1/2011)
                       Case 18-12001                 Doc 31       Filed 04/04/19 Entered 04/04/19 09:55:07                                   Desc Main
                                                                   Document     Page 4 of 11
                                                               Form 2                                                                                 Exhibit B
                                                                                                                                                      Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 18-12001                                          Trustee Name:                    Richard M. Fogel (330720)
                          MELIKYAN, ANAHIT
Case Name:                                                                  Bank Name:                       Rabobank, N.A.
                          KHECHYAN, ZORIK
                                                                            Account #:                       ******9500 Checking
Taxpayer ID #:            **-***7031
                                                                            Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/11/2019
                                                                            Separate Bond (if applicable): N/A

    1             2                        3                                       4                              5                      6                      7

  Trans.       Check or       Paid To / Received From           Description of Transaction       Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                          Tran. Code       $                       $

 09/11/18        {1}      Law Offices of Chad M Hayward      Proceeds of sale, per o/c 9-4-18   1110-000          25,000.00                                         25,000.00
                          fbo A Melikyan & Z Khechyan

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services       2600-000                                     10.95                  24,989.05
                                                             Fees

 10/31/18                 Rabobank, N.A.                     Bank and Technology Services       2600-000                                     22.59                  24,966.46
                                                             Fees

 02/15/19        101      International Sureties, Ltd.       Bond premium #016073584            2300-000                                      8.35                  24,958.11

                                               COLUMN TOTALS                                                      25,000.00                   41.89                 $24,958.11
                                                     Less: Bank Transfers/CDs                                            0.00                  0.00
                                               Subtotal                                                           25,000.00                   41.89
        true
                                                     Less: Payments to Debtors                                                                 0.00

                                               NET Receipts / Disbursements                                      $25,000.00                  $41.89


                                                                                                                                                        false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
                 Case 18-12001             Doc 31     Filed 04/04/19 Entered 04/04/19 09:55:07                        Desc Main
                                                       Document     Page 5 of 11
                                                     Form 2                                                                Exhibit B
                                                                                                                           Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         18-12001                                 Trustee Name:                  Richard M. Fogel (330720)
                  MELIKYAN, ANAHIT
Case Name:                                                 Bank Name:                     Rabobank, N.A.
                  KHECHYAN, ZORIK
                                                           Account #:                     ******9500 Checking
Taxpayer ID #:    **-***7031
                                                           Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/11/2019
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                     ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                BALANCES
                               ******9500 Checking                            $25,000.00           $41.89                 $24,958.11

                                                                             $25,000.00                    $41.89          $24,958.11




UST Form 101-7-TFR (5/1/2011)
           Case 18-12001         Doc 31        Filed 04/04/19 Entered 04/04/19 09:55:07               Desc Main
                                                Document     Page 6 of 11


                                                                                                                          Page: 1

                                                         Exhibit C
                                                         Exhibit C
                                Case:18-12001                         ANAHIT MELIKYAN AND ZORIK KHECHYAN
                                                                                 Claims Bar Date: 10/09/18


 Claim                Claimant Name/                 Claim Type/                   Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority              Date Filed                     Allowed          to Date        Balance

FEE      Richard M. Fogel                           Administrative                        $3,250.00          $0.00     $3,250.00
         321 N. Clark St. #800
                                                    09/11/18                              $3,250.00
         Chicago, IL 60654
         <2100-000 Trustee Compensation>
         , 200

TE       Richard M. Fogel                           Administrative                          $10.55           $0.00        $10.55
         321 N. Clark St. #800
                                                    03/11/19                                $10.55
         Chicago, IL 60654
         <2200-000 Trustee Expenses>
         , 200

         Kutchins, Robbins & Diamond, Ltd.          Administrative                         $874.50           $0.00       $874.50
         1101 Perimeter Drive
                                                    12/10/18                               $874.50
         Suite 760
         Schaumburg, IL 60173
         <3410-000 Accountant for Trustee Fees
         (Other Firm)>
         , 200

1        Discover Bank                              Unsecured                           $10,143.78           $0.00    $10,143.78
         PO Box 3025
                                                    07/11/18                            $10,143.78
         New Albany, OH 43054-3025
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2        Discover Bank                              Unsecured                             $5,567.94          $0.00     $5,567.94
         PO Box 3025
                                                    07/11/18                              $5,567.94
         New Albany, OH 43054-3025
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3        Capital One Bank (USA), N.A.               Unsecured                           $11,222.56           $0.00    $11,222.56
         PO Box 71083
                                                    07/30/18                            $11,222.56
         Charlotte, NC 28272-1083
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-12001         Doc 31        Filed 04/04/19 Entered 04/04/19 09:55:07             Desc Main
                                                Document     Page 7 of 11


                                                                                                                        Page: 2

                                                        Exhibit C
                                                        Exhibit C
                                Case:18-12001                       ANAHIT MELIKYAN AND ZORIK KHECHYAN
                                                                               Claims Bar Date: 10/09/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

4        U.S. Bank NA dba Elan Financial Services   Unsecured                           $7,314.39          $0.00     $7,314.39
         PO Box 5227
                                                    08/28/18                            $7,314.39
         Cincinnati, OH 45201-5227
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

5        U.S. Bank NA dba Elan Financial Services   Unsecured                         $11,535.04           $0.00    $11,535.04
         PO Box 5227
                                                    08/28/18                          $11,535.04
         Cincinnati, OH 45201-5227
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

6        PYOD, LLC as assignee of Citibank, N.A.    Unsecured                           $8,326.80          $0.00     $8,326.80
         Resurgent Capital Services
                                                    09/11/18                            $8,326.80
         PO Box 19008
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        American Express National Bank             Unsecured                           $6,280.40          $0.00     $6,280.40
         c/o Becket and Lee LLP
                                                    09/18/18                            $6,280.40
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

8        American Express National Bank             Unsecured                           $2,331.43          $0.00     $2,331.43
         c/o Becket and Lee LLP
                                                    09/18/18                            $2,331.43
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

9        Midland Funding LLC                        Unsecured                           $2,465.93          $0.00     $2,465.93
         PO Box 2011
                                                    09/21/18                            $2,465.93
         Warren, MI 48090
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 18-12001         Doc 31        Filed 04/04/19 Entered 04/04/19 09:55:07             Desc Main
                                                Document     Page 8 of 11


                                                                                                                        Page: 3

                                                        Exhibit C
                                                        Exhibit C
                                Case:18-12001                       ANAHIT MELIKYAN AND ZORIK KHECHYAN
                                                                               Claims Bar Date: 10/09/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

10       Midland Funding LLC                        Unsecured                           $6,549.49          $0.00     $6,549.49
         PO Box 2011
                                                    09/21/18                            $6,549.49
         Warren, MI 48090
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

11       Midland Funding LLC                        Unsecured                           $6,200.99          $0.00     $6,200.99
         PO Box 2011
                                                    09/21/18                            $6,200.99
         Warren, MI 48090
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                      Case Total:          $0.00    $82,073.80




UST Form 101-7-TFR (5/1/2011)
    Case 18-12001           Doc 31       Filed 04/04/19 Entered 04/04/19 09:55:07                    Desc Main
                                          Document     Page 9 of 11


                                     TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D


    Case No.: 18-12001
    Case Name: ANAHIT MELIKYAN AND ZORIK KHECHYAN
    Trustee Name: Richard M. Fogel

                                                      Balance on hand:      $                             24,958.11

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                          Claim       Allowed            Interim         Proposed
  No.                                                      Asserted       Amount           Payments           Payment
                                                                          of Claim           to Date


                                                         None


                                                  Total to be paid to secured creditors:       $                   0.00
                                                  Remaining balance:                           $              24,958.11

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                          Total            Interim         Proposed
                                                                        Requested          Payments           Payment
                                                                                             to Date

  Trustee, Fees - Richard M. Fogel                                         3,250.00                0.00        3,250.00
  Trustee, Expenses - Richard M. Fogel                                          10.55              0.00          10.55
  Accountant for Trustee Fees (Other Firm) - Kutchins, Robbins &             874.50                0.00         874.50
  Diamond, Ltd.
                       Total to be paid for chapter 7 administrative expenses:                 $               4,135.05
                       Remaining balance:                                                      $              20,823.06

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                    Total             Interim           Proposed
                                                                      Requested         Payments          Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:              $                   0.00
                      Remaining balance:                                                       $              20,823.06




UST Form 101-7-TFR(5/1/2011)
       Case 18-12001          Doc 31       Filed 04/04/19 Entered 04/04/19 09:55:07                Desc Main
                                            Document     Page 10 of 11


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

            Allowed priority claims are:
  Claim       Claimant                             Allowed Amount         Interim Payments              Proposed
  No.                                                     of Claim                  to Date              Payment

                                                        None


                                                    Total to be paid for priority claims:      $             0.00
                                                    Remaining balance:                         $        20,823.06

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $77,938.75 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 26.7 percent, plus interest (if
      applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                             Allowed Amount         Interim Payments              Proposed
  No.                                                     of Claim                  to Date              Payment

  1           Discover Bank                                10,143.78                    0.00             2,710.14
  2           Discover Bank                                 5,567.94                    0.00             1,487.60
  3           Capital One Bank (USA), N.A.                 11,222.56                    0.00             2,998.35
  4           U.S. Bank NA dba Elan Financial               7,314.39                    0.00             1,954.20
              Services
  5           U.S. Bank NA dba Elan Financial              11,535.04                    0.00             3,081.84
              Services
  6           PYOD, LLC as assignee of                      8,326.80                    0.00             2,224.69
              Citibank, N.A.
  7           American Express National Bank                6,280.40                    0.00             1,677.95
  8           American Express National Bank                2,331.43                    0.00               622.89
  9           Midland Funding LLC                           2,465.93                    0.00               658.83
  10          Midland Funding LLC                           6,549.49                    0.00             1,749.84
  11          Midland Funding LLC                           6,200.99                    0.00             1,656.73
                         Total to be paid for timely general unsecured claims:                 $        20,823.06
                         Remaining balance:                                                    $             0.00




UST Form 101-7-TFR(5/1/2011)
    Case 18-12001          Doc 31      Filed 04/04/19 Entered 04/04/19 09:55:07                  Desc Main
                                        Document     Page 11 of 11


           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                        Total to be paid for tardily filed general unsecured claims:         $                 0.00
                        Remaining balance:                                                   $                 0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
